DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because photographs are not permitted for utility patents. See MPEP §608.02(V)(b). Figures 14-16 are photographs.
The drawings are objected to because the character of the lines, numbers, and letters are not sufficiently dense and dark, uniformly thick and well-defined as required by MPEP §608.02(V)(l).  See Figures 18-20.  The graph and labels are difficult to read due to the line quality.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 6-9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “at least one of a groove and a hole is formed as…the projection”. It is unclear how a groove or hole, which are voids can form a projection.
Claim 9 recites “the hole is formed between the grooves radially formed”.  The limitation is grammatically incorrect and confusing.
Claim 11 recites “from an inner diameter side toward an outer diameter side of the through hole”. It is unclear how a through hole can have an inner and an outer diameter.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato U.S. 7,937,027.
Re clm 1, Kato discloses sliding bearing (224, Fig. 1B) of which a cylinder inner surface (where 221 contacts 224) supports a rotation shaft in a rotatable manner, the sliding bearing 
Re clm 2, Kato further disclose wherein the resin composition contains 65 vol% or more of the ultrahigh molecular weight polyethylene resin (col. 13: line 39-40), 5-25 vol% of the polytetrafluoroethylene resin (col. 14: lines 28-30), and 1-20 vol% of the acicular inorganic filler (calcium carbonate whisker; col 14: lines 39-48 and Table 1), based on the whole of the resin composition.
Re clm 3, Kato further discloses the sliding bearing is used in a developer unit of an image forming apparatus (col. 35: lines 20-22).
Re clm 4, Kato further discloses the sliding bearing is an injection-molded member integrally molded from the resin composition (col. 11: lines 6-12).
Re clm 5, Kato further discloses the sliding bearing is a cylindrical sliding bearing (shown in Fig. 1B) with a flange (left half of 223 with larger diameter) formed on a cylinder end part (smaller diameter portion of 223) thereof, and wherein a recess or a projection (voids at left side of 223) for heat dissipation is formed on a surface (axial end) of the flange (any void increases the surface area to volume ratio and thus better dissipates heat).
Re cm 6, Kato further discloses at least one of a groove and a hole is formed as the recess or the projection (void in left side of 223 is a hole).
Re clm 14, Kato further discloses an image forming apparatus comprising the sliding bearing of claim 1, and a shaft supported by the sliding bearing (col. 3: lines 17-22).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over Kato U.S. 7,937,027 as applied to claim 1 above, and further in view of Cedrone U.S. 2017/0298991.
Kato discloses all the claimed subject matter as described above.
Re clm 10, Kato does not disclose a housing (40a) that houses the sliding bearing, wherein the housing has a housing part (hole in 40a into which 223 fits) into which the sliding bearing is inserted.
Kato does not disclose at least one of a groove for heat dissipation and a hole for heat dissipation on or around the housing part.
Cedrone teaches a hole for heat dissipation on the housing part (30s, Fig. 2 and 4) for the purpose of increasing the surface area available for convention heat transfer, and also reduces the distance that heat energy must travel through conduction through the wall thickness of the housing (col. 2: lines 1-5).
It would have been obvious to one of ordinary skill in the art to modify Kato and provide at least one of a groove for heat dissipation and a hole for heat dissipation on or around the housing part for the purpose of increasing the surface area available for convention heat transfer, and also reduces the distance that heat energy must travel through conduction through the wall thickness of the housing.

Claims 1-2 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wyer U.S. 6,467,965 in view of Kato U.S. 7,937,027.
Re clm 1, Wyer discloses a sliding bearing (10, Fig. 4) of which a cylinder inner surface supports a rotation shaft (40) in a rotatable manner, the sliding bearing being formed of a molded member of a non-oil-impregnated resin composition (col. 8: lines 26-29) that does not contain oil.
Wyer does not disclose the resin composition contains an injection-moldable ultrahigh molecular weight polyethylene resin as a base resin, a polytetrafluoroethylene resin as an additive, and an acicular inorganic filler having Mohs hardness of 3 or less.
Kato teaches the resin composition contains an injection-moldable ultrahigh molecular weight polyethylene resin (col. 12: lines 63-67) as a base resin, a polytetrafluoroethylene resin as an additive (col. 14: lines 1-18), and an acicular inorganic filler having Mohs hardness of 3 or less (calcium carbonate whisker; col. 14: lines 39-48) for the purpose of providing a sliding performance that includes long-lasting lubricity and elimination or reduction in attacking property against an opposing element (col. 11: lines 27-37).
It would have been obvious to one of ordinary skill in the art to substitute the bearing material of Wyer with that of Kato and provide the resin composition contains an injection-moldable ultrahigh molecular weight polyethylene resin as a base resin, a polytetrafluoroethylene resin as an additive, and an acicular inorganic filler having Mohs hardness of 3 or less for the purpose of providing a sliding performance that includes long-lasting lubricity and elimination or reduction in attacking property against an opposing element.
Re clm 2, the improvement of Kato further disclose wherein the resin composition contains 65 vol% or more of the ultrahigh molecular weight polyethylene resin (col. 13: line 39-40), 5-25 vol% of the polytetrafluoroethylene resin (col. 14: lines 28-30), and 1-20 vol% of the acicular inorganic filler (calcium carbonate whisker; col 14: lines 39-48 and Table 1), based on the whole of the resin composition.
Re clm 4, the improvement of Kato further discloses the sliding bearing is an injection-molded member integrally molded from the resin composition (col. 11: lines 6-12).
Re clm 5, Wyer further discloses the sliding bearing is a cylindrical sliding bearing with a flange (portion to left of 50, Fig. 4) formed on a cylinder end part thereof, wherein a recess is formed on a surface of the flange (u-shaped spaces, shown in Fig. 5).
Re clm 6, Wyer further discloses at least one of a groove and a hole is formed as a recess (u-shaped space is both a groove and a hole).
Re clm 7, Wyer further discloses the groove (u-shaped space) is formed on the surface of the flange (shown in Fig. 5), and wherein a plurality of the grooves is radially formed from an inner diameter side toward an outer diameter side of the flange.
Re clm 8, Wyer further discloses the hole is formed on the surface of the flange, and wherein a plurality of the holes is concentrically formed with respect to a cylinder center axis (shown in Fig. 5).

Claims 1, 5-7 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Egami U.S. 2007/0177833 in view of Kato U.S. 7,937,027.
Re clm 1, Egami discloses a sliding bearing (3, Fig. 3 and 4) of which a cylinder inner surface supports a rotation shaft in a rotatable manner, the sliding bearing being formed of a molded member of a non-oil-impregnated resin composition (col. 8: line 64 to col 9: line 7) that does not contain oil, the resin composition contains an injection-moldable ultrahigh molecular weight polyethylene ([0054]) resin as a base resin, a polytetrafluoroethylene resin ([0055]) as an additive, and inorganic filler ([0056]).
Egami does not disclose the resin composition contains an acicular inorganic filler having Mohs hardness of 3 or less.
Kato teaches the resin composition contains an injection-moldable ultrahigh molecular weight polyethylene resin (col. 12: lines 63-67) as a base resin, a polytetrafluoroethylene resin 
It would have been obvious to one of ordinary skill in the art to substitute the bearing material of Egami with that of Kato and provide the resin composition contains an injection-moldable ultrahigh molecular weight polyethylene resin as a base resin, a polytetrafluoroethylene resin as an additive, and an acicular inorganic filler having Mohs hardness of 3 or less for the purpose of providing a sliding performance that includes long-lasting lubricity and elimination or reduction in attacking property against an opposing element.
Re clm 5, Egami further discloses the sliding bearing is a cylindrical sliding bearing with a flange (Fig. 4(d)) formed on a cylinder end part thereof, and wherein a recess is formed on a surface of the flange (radial grooves, 5; [0070]).
Re clm 6, Egami further disclose at least one groove is formed as the recess (5, Fig. 3).
Re clm 7, Egami further discloses the groove is formed on the surface of the flange ([0070]) and wherein a plurality of the grooves is radially formed from an inner diameter side toward an outer diameter side of the flange (Fig. 3; Fig. 4(d); [0070]).
Re clm 10, Egami further discloses a housing (2) that houses the sliding bearing, wherein the housing has a housing part (bore) into which the sliding bearing is inserted, and a groove for heat dissipation on or around the housing part (grooves 5 extend to housing 2, Fig. 3).
Re clm 11, Egami further discloses the housing part has a circular through hole that penetrates the housing, and wherein the housing has a plurality of the grooves that is formed radially from an inner diameter side toward an outer diameter side of the through hole, around the through hole on one end surface on which the through hole is formed (Fig. 3).

Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Fedotov U.S. 7,670,054 in view of Kato U.S. 7,937,027.
Re clm 1, Fedotov discloses a sliding bearing (310, Fig. 5) of which a cylinder inner surface supports a rotation shaft (244) in a rotatable manner, the sliding bearing being formed of a molded member of a non-oil-impregnated resin composition (col. 8: line 64 to col 9: line 7) that does not contain oil.
Fedotov does not disclose the resin composition contains an injection-moldable ultrahigh molecular weight polyethylene resin as a base resin, a polytetrafluoroethylene resin as an additive, and an acicular inorganic filler having Mohs hardness of 3 or less.
Kato teaches the resin composition contains an injection-moldable ultrahigh molecular weight polyethylene resin (col. 12: lines 63-67) as a base resin, a polytetrafluoroethylene resin as an additive (col. 14: lines 1-18), and an acicular inorganic filler having Mohs hardness of 3 or less (calcium carbonate whisker; col. 14: lines 39-48) for the purpose of providing a sliding performance that includes long-lasting lubricity and elimination or reduction in attacking property against an opposing element (col. 11: lines 27-37).
It would have been obvious to one of ordinary skill in the art to substitute the bearing material of Fedotov with that of Kato and provide the resin composition contains an injection-moldable ultrahigh molecular weight polyethylene resin as a base resin, a polytetrafluoroethylene resin as an additive, and an acicular inorganic filler having Mohs hardness of 3 or less for the purpose of providing a sliding performance that includes long-lasting lubricity and elimination or reduction in attacking property against an opposing element.
Re clm 2, the improvement of Kato further disclose wherein the resin composition contains 65 vol% or more of the ultrahigh molecular weight polyethylene resin (col. 13: line 39-40), 5-25 vol% of the polytetrafluoroethylene resin (col. 14: lines 28-30), and 1-20 vol% of the acicular inorganic filler (calcium carbonate whisker; col 14: lines 39-48 and Table 1), based on the whole of the resin composition.
Re clm 4, the improvement of Kato further discloses the sliding bearing is an injection-molded member integrally molded from the resin composition (col. 11: lines 6-12).

Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fedotov U.S. 7,670,054 in view of Kato U.S. 7,937,027 as applied to claim 1 above, and further in view of Gerling U.S. 4,630,945.
Fedotov in view of Kato discloses all the claimed subject matter as described above.
Re clm 10, Fedotov further discloses a housing (250, Fig. 5) that houses the sliding bearing, wherein the housing has a part (cylindrical portion of 250) into which the bearing is inserted.
Fedotov does not disclose at least one groove for heat dissipation on or around the housing part.
Gerling teaches a bearing housing comprising at least one groove (space between adjacent ribs, 4s and 5s) for the purpose of improving heat transfer therefore markedly reducing the temperature of the plane bearing and increasing life (col. 3: line 57 to col. 4: line 3).
It would have been obvious to one of ordinary skill in the art to modify the housing of Fedotov and provide at least one groove for heat dissipation on or around the housing part for the purpose of improving heat transfer therefore markedly reducing the temperature of the plane bearing and increasing life.
Re clm 13, Fedotov further discloses housing part has a cylindrical member (portion which houses bearing 310, Fig. 5) with an inner peripheral part into which the sliding bearing is inserted.
The improvement of Gerling further discloses the groove formed on an outer peripheral part of the cylindrical member, and wherein a plurality of the grooves is formed linearly one end to the other end along an axial direction of the cylindrical member.

Allowable Subject Matter
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664.  The examiner can normally be reached on Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ALAN B WAITS/Primary Examiner, Art Unit 3656